COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION

Cause Number:              01-20-00722-CV
Trial Court Cause
Number:                    2018-05250J
Style:                     In the Interest of A.F. a/k/a A.N.F., A Child


Date motion filed*:        September 13, 2021
Type of motion:            Unopposed Second Motion for Extension of Time to File Brief
Party filing motion:       Appellant
Document to be filed:      First Amended Appellant’s Brief

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                             September 14, 2021
         Number of previous extensions granted:         1
         Date Requested:                                September 21, 2021

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Peter Kelly
                           Acting individually          Acting for the Court

Date: September 16, 2021